Per Curiam.
Plaintiff, in a suit against her husband and 17 others, claimed she had been defrauded of her interest in assets jointly owned by plaintiff *644and defendant husband. A default judgment was entered against defendant husband who appeals.
The default was properly entered and will not be set aside. Defendant failed to show good cause and neglected to file an affidavit of facts showing a meritorious defense as required by GrCR 1963, 520.4. See also White v. Sadler (1957), 350 Mich 511.
Other matters raised have been considered and are deemed without merit.
Affirmed. Costs to appellee.